Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	Claims 1-21 are presenting for examination.

Obvious Double Patent Rejection

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,999,644. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent 644 substantially teaches the claimed limitations as been show by the table below.

17/245,498
10,999,644
1. A method for presenting media content, the method comprising:
receiving, by a streaming media device connected to a display device, an instruction, from a computing device that is communicatively coupled with the streaming 
transmitting, to the computing device, a request for a first portion of the media content item, wherein a plurality of portions of the media content item including the first portion have been previously downloaded to the computing device;
receiving, from the computing device, the first portion of the media content item;
storing the first portion of the media content item in memory of the streaming media device; and
causing the first portion of the media content item to be presented on the display device.

2. The method of claim 1, further comprising receiving an instruction, from the computing device using a peer-to-peer networking protocol, to launch an application for presenting media content on the display device, wherein the first portion of the media content item is received from the computing device using the peer-to-peer networking protocol.



4. The method of claim 1, wherein the peer-to-peer networking protocol is a wireless fidelity (WiFi) direct protocol.
5. The method of claim 4, wherein the request to the media content sharing service is transmitted using an HTTP proxy server executing on the computing device.
2. The method of claim 1, wherein the request to the media content sharing service is transmitted using an HTTP proxy server executing on the mobile phone.
6. The method of claim 5, further comprising receiving HTTP proxy server identifier information from the computing device and connecting to the HTTP proxy server executing on the computing device prior to receiving the instruction to launch the application.
3. The method of claim 2, further comprising receiving HTTP proxy server identifier information from the mobile phone and connecting to the HTTP proxy server executing on the mobile phone prior to receiving the instruction to launch the application.
7. The method of claim 1, wherein the instruction to present the media content item is received via a selection of an indication of the media content item via a user interface presented on the display device, wherein the 


6. The method of claim 1, further comprising determining an amount of storage space available in the memory of the streaming media device, wherein the first portion of the media content item is inhibited from being stored in the memory of the streaming media device based on the determination.
9. The method of claim 1, further comprising:
transmitting an instruction to the computing device to retrieve an update file corresponding to an operating system executing on the streaming media device; and receiving, from the computing device, the update file using a peer-to-peer networking protocol.

10. The method of claim 9, further comprising:
storing the update file in the memory of the streaming media device; and executing the 

11. A system for presenting media content, the system comprising:
a hardware processor of a streaming media device, wherein the hardware processor:
receives, at the streaming media device connected to a display device, an instruction, from a computing device that is communicatively coupled with the streaming media device, to present a media content item on the display device;
transmits, to the computing device, a request for a first portion of the media content item, wherein a plurality of portions of the media content item including the first portion have been previously downloaded to the computing device;
receives, from the computing device, the first portion of the media content item;
stores the first portion of the media content item in memory of the streaming media device; and


12. The system of claim 11, wherein the hardware processor further receives an instruction, from the computing device using a peer-to-peer networking protocol, to launch an application for presenting media content on the display device, wherein the first portion of the media content item is received from the computing device using the peer-to-peer networking protocol.

14. The system of claim 12, wherein the hardware processor further, in response to receiving the instruction, transmits a request to a media content sharing service associated with the application for presenting media content to render a video player on the display device.


11. The system of claim 8, wherein the peer-to-peer networking protocol is a wireless fidelity (WiFi) direct protocol.
15. The system of claim 14, wherein the request to the media content sharing service 


10. The system of claim 9, wherein the hardware processor is further configured to receive HTTP proxy server identifier information from the mobile phone and connecting to the HTTP proxy server executing on the mobile phone prior to receiving the instruction to launch the application.
17. The system of claim 11, wherein the instruction to present the media content item is received via a selection of an indication of the media content item via a user interface presented on the display device, wherein the user interface presents indications of a plurality of media content items previously stored on the computing device that are available for presentation on the display device.
12. The system of claim 8, wherein the instruction to present the media content item is received via a selection of an indication of the media content item via a user interface presented on the display device, wherein the user interface presents indications of a plurality of media content items previously downloaded to the mobile phone that are available for presentation on the display device.
18. The system of claim 11, wherein the hardware processor further determines an amount of storage space available in the memory of the streaming media device, wherein the first portion of the media content 


transmits an instruction to the computing device to retrieve an update file corresponding to an operating system executing on the streaming media device; and receives, from the computing device, the update file using a peer-to-peer networking protocol.

20. The system of claim 19, wherein the hardware processor further:
stores the update file in the memory of the streaming media device; and executes the update file from the memory of the streaming media device that causes the operating system of the streaming media device to be updated.
14. The system of claim 8, wherein the

 hardware processor is further configured to:

 transmit an instruction to the mobile phone to

 retrieve an update file corresponding to an

 operating system executing on the streaming 

media device; receive, from the mobile 

phone, the update file using the peer-to-peer

 networking protocol; store the update file in

 the memory of the streaming media device; 

and execute the update file from the memory 

of the streaming media device that causes 

the operating system of the streaming media

 device to be updated.

21. A non-transitory computer-readable medium containing computer executable
instructions that, when executed by a processor, cause the processor to perform a 
receiving, by a streaming media device connected to a display device, an instruction, from a computing device that is communicatively coupled with the streaming media device, to present a media content item on the display device;
transmitting, to the computing device, a request for a first portion of the media content item, wherein a plurality of portions of the media content item including the first portion have been previously downloaded to the computing device;
receiving, from the computing device, the first portion of the media content item;
storing the first portion of the media content item in memory of the streaming media device; and
causing the first portion of the media content item to be presented on the display device.
.


4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457



/MOUSTAFA M MEKY/            Primary Examiner, Art Unit 2457                                                                                                                                                                                            
02/26/2022